Exhibit 10.1


AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT
AND LOAN  DOCUMENTS




Amendment No. 6, dated  September __, 2010, effective as of April 30, 2010
(“Sixth Amendment”), to that certain Loan and Security Agreement, dated as of
April 30, 2008, as amended by Amendment No. 1 on September 10, 2008, by
Amendment No. 2 on November 6, 2008,  by Amendment No. 3 as of March 25,
2009,  by Amendment No. 4 dated May 22, 2009 and by Amendment No. 5 dated March
10, 2010 (the “Amended Loan Agreement”), by and among INTERMETRO COMMUNICATIONS,
INC., a Nevada corporation, with its principal place of business located at 2685
Park Center Drive, Building A, Simi Valley, California 93065  (“Holdings”),
INTERMETRO COMMUNICATIONS, INC., a Delaware corporation, with its principal
place of business located at 2685 Park Center Drive, Building A, Simi Valley,
California 93065 (“InterMetro”), ADVANCED TEL, INC., a California corporation
with its principal place of business at 30575 Trabuco Canyon Road, Suite 200,
Trabuco Canyon, CA 92679 (“Advanced” and, together with Holdings and InterMetro,
and as further defined below, "Borrower"), and MORIAH CAPITAL, L.P., a Delaware
limited partnership with offices at 444 Madison Avenue, New York, New York 10022
(as further defined below, the "Lender").


The Amended Loan Agreement, as further amended by this Sixth Amendment, is
referred to herein as the “Loan Agreement”. All capitalized terms used herein,
unless otherwise specifically defined herein, shall have the respective meanings
ascribed thereto in the Loan Agreement.


R E C I T A L S:


A.           Borrower has requested that Lender further extend the maturity date
of the Loan Agreement and modify certain other Loan Agreement terms during such
extension.


B.           Lender has agreed to accommodate Borrower’s requests on the terms,
and subject to the conditions, set forth herein.


 The parties agree as follows:


SECTION 1. AMENDMENTS AND EFFECTS


Section 1.1                      Extension of Maturity Date.


(a)           Section 1.50 of  the Loan Agreement is hereby amended and restated
in its entirety as follows, effective as of  the date of this Amendment:


“1.50         “Maturity Date” shall mean  March 30, 2011, or such earlier date
by which the maturity of the Obligations shall have been accelerated pursuant to
the terms hereof.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Section 4.1 of  the Loan Agreement is hereby amended and restated
in its entirety as follows, effective as of  the date of this Amendment:
 
“ 4.1           Term.  This Agreement shall continue in full force and effect
for a term (as the same may hereafter be extended, the “Term”) from the Closing
Date through and until March 30, 2011, or such earlier date by which the
maturity of the Obligations shall have been accelerated pursuant to the terms
hereof.”
 
Section 1.2                      Change in Interest Rate. Section 3.1(a) of  the
Loan Agreement is hereby amended and restated in its entirety as follows,
effective as of  April 30, 2010:
 
            “3.1            Interest.


(a)             Interest (“Interest”) on all Loans shall be computed on the
basis of the actual number of days elapsed and a year of 360 days. Interest
shall accrue at a rate per annum equal to Fifteen Percent (15%), and shall be
payable by Borrower in arrears (x) prior to the Maturity Date, on the first
Business Day of each calendar month, (y) in full on the Maturity Date and (z) on
demand after the Maturity Date. At Lender’s option, Lender may charge the
Borrowers’ account for said interest. Following and during the continuation of
an Event of Default, interest on all outstanding Loans, including principal and
Interest, shall accrue at the Default Rate, compounded quarterly.”


Section 1.3                      Amendment to Section 1.51 of Loan
Agreement.  Section 1.51 of  the Loan Agreement is hereby amended and restated
in its entirety as follows, effective as of  the date of this Amendment:


 
“1.51
“Maximum Credit" shall mean the amount of Two Million Four Hundred Thousand
Dollars ($2,400,000) as of April 30, 2010; provided, however, that (a) no later
than October 1, 2010, Borrower shall pay to Lender the sum of $250,000 to
permanently reduce outstanding Advances and reduce the Maximum Credit to
$2,150,000; (b) no later than October 29, 2010, Borrower shall pay to Lender the
additional sum of $250,000 to permanently reduce outstanding Advances and reduce
the Maximum Credit to $1,900,000, and (c) no later than December 31, 2010,
Borrower shall pay to Lender the additional sum of $550,000 to permanently
reduce outstanding Advances and reduce the Maximum Credit to $1,350,000.
Borrower’s failure to timely make any such payment shall be an Event of Default
hereunder.”

 
Section 1.4                      Deletion of Section 14.8 of Loan
Agreement.  Section 14.8 (Financing Right of First Refusal) of the Loan
Agreement is hereby deleted in its entirety.
 
Section 1.5                      Revocation of Prior Exercise of Put.
Notwithstanding anything to the contrary in any document executed by or between
Lender, Holdings or any Borrower, the Lender hereby revokes its prior exercise
of the Put Option (as defined in the Securities Issuance Agreement, dated as of
April 30, 2008, as amended through the date hereof, between Holdings and the
Lender (the “Securities Issuance Agreement”) and delivery of the Put Notice (as
defined in the Securities Issuance Agreement), and agrees that such prior
exercise and delivery has had and shall have no force or effect.  Without
limiting the foregoing, the Lender agrees that there has been no default, and
neither InterMetro, Advanced nor Holdings has breached any obligation, with
respect to the Put Option.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.6                      Issuance of Warrant No. 7 and Warrant No. 8;
Amendment to Securities Issuance Agreement .


(a)           Contemporaneously herewith, as further consideration to Lender for
Lender’s approval of this Sixth Amendment and the transactions contemplated
hereby, and as a condition to the effectiveness of this Sixth Amendment and the
transactions contemplated hereby, Borrower is hereby delivering to Lender (1) a
duly executed seven-year warrant to purchase Two Million (2,000,000) shares of
Holdings’ Common Stock (“Warrant No. 7 Shares”) at an exercise price of $0.01
per share and containing such other terms as are set forth in the form of
warrant annexed hereto as Exhibit A (“Warrant No. 7”), and (2) a duly executed
seven-year warrant to purchase One Million Five Hundred Thousand (1,500,000)
shares of Holdings’ Common Stock (“Warrant No. 8 Shares”) at an exercise price
of $0.01 per share and containing such other terms as are set forth in the form
of warrant annexed hereto as Exhibit A (“Warrant No. 8”).


(b)           In connection with the issuance of Warrant No. 7 and Warrant No.
8, Lender shall be entitled to the benefit of the representations, warranties
and covenants of Holdings under the Securities Issuance Agreement, which are
incorporated herein by reference.


(c)           Section 6 of the Securities Issuance Agreement is hereby amended
and restated, effective as of the date hereof, to read as follows:


“6. Put Option.


(i)           Subject to Section 6(vi) below, the Company hereby grants to
Lender an option (the “Put Option”): (A) to sell all or any portion of (1)
Warrant No. 1, dated April 30, 2008, delivered by the Company to Lender (the
“Original Warrant”) or the Warrant Shares (as defined in the Original Warrant)
for which the Original Warrant has been exercised (the “Original Warrant Put
Interest”), and (2) Warrant No. 8, dated September ___, 2010, delivered by the
Company to Lender (“Warrant No. 8”) or the Warrant Shares (as defined in Warrant
No. 8) for which Warrant No. 8 has been exercised (the “Warrant No. 8 Put
Interest”) to the Company for a total purchase price of $437,500, pro-rated for
any portion of the Original Warrant and/or Warrant No. 8 for which the Put
Option may be exercised (the “Original and Warrant No. 8 Put Price”) (i.e., for
the avoidance of doubt, the maximum total purchase price for all 3,500,000
shares subject to the Original Warrant and Warrant No. 8 collectively is
$437,500); and (B) to sell all or any portion of Warrant No. 7, dated
September___, 2010, delivered by the Company to Lender (“Warrant No. 7”) or the
Warrant Shares (as defined in Warrant No. 7) for which Warrant No. 7 has been
exercised (the “Warrant No. 7 Put Interest”) to the Company for a total purchase
price of $280,000, pro-rated for any portion thereof (the “Warrant No. 7 Put
Price”).  The Lender may exercise the Put Option at any time during the thirty
day period commencing on July 1, 2011 (and, if exercised for a portion thereof,
from time to time during such period) (any such exercise date, the “Put Exercise
Date”) by providing written notice of exercise to the Company.  Any such written
notice (a “Put Notice”) shall specify the date on which the closing of the
purchase and sale of the portion of the Put Interest being purchased and sold
shall take place (a “Put Closing Date”), which such date shall be a Business Day
no earlier than ten (10) days but no later than thirty (30) days after the date
of the Put Notice.  On or before each Put Closing Date, Lender will deliver to
the Company the Original Warrant, Warrant No. 7 and/or Warrant No. 8, as
applicable, and/or Share certificate(s) (if certificated) representing the
portion of the Put Interest then being sold to the Company (duly endorsed for
transfer by Lender) and the Company shall tender to Lender the portion of the
Put Price then due in cash by wire transfer of immediately available funds to an
account at a bank designated by Lender.  The Company and Lender acknowledge and
agree that the Company’s obligation to purchase the Put Interest from Lender
pursuant to the Put Option is an Obligation secured by the Collateral and any
related guarantees under the Loan Documents, and for so long as the Put Option
is outstanding and, if exercised, the full Put Price due for the portion of the
Put Option that has been exercised is not yet tendered, the Lender’s right to
receive the Put Price shall be secured by the Collateral and any related
guarantees under the Loan Documents. Lender’s right to exercise the Put Option
shall not be transferred or assigned to any third party.  As used in this
Section 6, the following terms have the following definitions:


(A)  
“Put Interest” means the Original Warrant Put Interest, the Warrant No. 7 Put
Interest and the Warrant No. 8 Put Interest, collectively.

 
(B)  
“Put Price” means the Original and Warrant No. 8 Put Price and the Warrant No. 7
Put Price, collectively.

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Subject to Section 6(vi) below, notwithstanding the foregoing,
Lender shall have the right, but not the obligation, to accelerate the exercise
of the Put Option upon a  Fundamental Transaction (as defined below), as
follows: the Company shall send written notice of the proposed Fundamental
Transaction (“Fundamental Transaction Notice”) no later than thirty (30) days
prior to the date of the proposed consummation of the Fundamental Transaction,
together with all relevant information relating thereto, in form sufficient to
enable Lender to make an informed decision as to whether it should accelerate
the Put Option.  Within fifteen (15) days of Lender’s receipt of the Fundamental
Transaction Notice, Lender shall advise the Company whether the Lender has
elected to accelerate the exercise of the Put Option.  Lender’s failure to
timely notify the Company of Lender’s intention to accelerate the Put Option
shall be deemed an intention to decline to accelerate the Put Option.


(iii)           “Fundamental Transaction” means:


(1)           Any consolidation or merger of the Company with or into another
entity where the stockholders of the Company immediately prior to such
transaction do not collectively own at least 51% of the outstanding voting
securities of the surviving corporation of such consolidation or merger
immediately following such transaction; or the sale of all or substantially all
of the assets of the Company in a single transaction or a series of related
transactions; or


(2)           The occurrence of any transaction or event in connection with
which all or substantially all the Common Stock shall be exchanged for,
converted into, acquired for or constitute the right to receive consideration
(whether by means of an exchange offer, liquidation, tender offer,
consolidation, merger, combination, reclassification, recapitalization or
otherwise) which is not all or substantially all common stock which is (or will,
upon consummation of or immediately following such transaction or event, will
be) listed on a national securities exchange or approved for quotation on the
OTC Bulletin Board or any similar United States system of automated
dissemination of transaction reporting of securities prices; or


(3)           The acquisition by a Person or entity or group of Persons or
entities acting in concert as a partnership, limited partnership, syndicate or
group, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, of beneficial ownership of
securities of the Company representing 50% or  more of the combined voting power
of the outstanding voting securities of the Company ordinarily (and apart from
rights accruing in special circumstances) having the right to vote in the
election of directors.
 
 
 

--------------------------------------------------------------------------------

 


(iv)           Subject to Section 6(vi) below, in addition, notwithstanding the
foregoing, Lender shall have the right, but not the obligation, to accelerate
the exercise of the Put Option following an Event of Default which is not cured
within any applicable grace period under the Loan Documents (which acceleration
right shall not be waived if not exercised following a prior Event of Default),
in which event the Put Price shall be added to the Obligations under the Loan
Agreement and secured by the Collateral thereunder, and shall be immediately due
and payable to Lender.


(v)           All notices under this Section shall be delivered in the manner
set forth in the Loan Agreement.


(vi)           Notwithstanding anything to the contrary in this Section 6, the
Put Option shall be of no force or effect, and the Company shall have no
obligation to purchase any portion of the Put Interest or pay any portion of the
Put Price, if at any time the Put Option otherwise would be exercisable, (1) the
average of the closing prices of the Company’s common stock (“Common Stock”)
sold on all securities exchanges on which the Common Stock may at the time be
listed, or, if there have been no sales on any such exchange on such day, the
average of the highest bid and lowest asked prices on all such exchanges at the
end of regular trading such day, or, if on such day the Common Stock is not so
listed, the average of the representative bid and asked prices quoted in the
NASDAQ System as of 4:00 p.m., New York City time, or, if on such day the Common
Stock is not quoted in the NASDAQ System, the average of the highest bid and
lowest asked price on such day in the domestic over-the-counter market as
reported by the Pink Sheets, LLC, or any similar successor organization, in each
such case averaged over a period of twenty (20) consecutive trading days,
exceeds eighteen cents ($0.18) per share, and (2) the average trading volume of
the Company’s common stock over the  twenty (20) previous trading days is at
least  350,000 shares per day, with the foregoing per share price and trading
volume subject to adjustment to account for any stock dividends, stock splits,
reverse splits or similar capital events occurring with respect to the Common
Stock after the date hereof.


Section 1.7                      Amendment to Registration Rights Agreement. The
definition of “Registrable Shares” in Section 1(a) of the Registration Rights
Agreement, dated as of April 30, 2008, as amended as of September 10, 2008, and
as further amended as of November 6, 2008, on May 22, 2009 and on March 10,
2010, between Holdings and the Lender (the “Registration Rights Agreement”), is
hereby amended, effective as of the date of this Sixth Amendment, to include
shares of Common Stock issuable upon the exercise of Warrant No. 7 and Warrant
No. 8.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.8                      Amendment to Loan Conversion Agreement.


The Loan Conversion Agreement (“Conversion Agreement”) between Holdings and
Lender dated as of April 30, 2008 is hereby amended as follows:


(a) Section 1 of the Conversion Agreement is hereby amended and restated in its
entirety as follows, effective as of the date of this Amendment:


“ Section 1.           Conversion Right
 
(a)           Term.  Subject to the terms hereof, and until the repayment in
full of the Loan Indebtedness in accordance with the terms of the Loan Agreement
and the Loan Agreement has been terminated in accordance with the terms thereof
(the “Expiration Date”), Lender shall have the right, at any time and from time
to time, to convert (the “Conversion Right”) any amount of the Loan Indebtedness
into such number of shares of Common Stock that shall be obtained by dividing
the Loan Indebtedness so converted by the Conversion Price as defined in Section
3 hereof.  To the extent not exercised by 5:00 P.M., New York City time, on the
Expiration Date, this Agreement shall completely and automatically terminate and
expire, and thereafter it shall be of no force or effect whatsoever.
 
(b)           Issuance of Warrants for Conversion by Certain Date.  In addition
to the Lender receiving Common Stock of the Company upon its exercise of
conversion rights in accordance with the Conversion Agreement, in the event that
the Lender elects to convert all or a portion of the Loan Indebtedness into
Common Stock in accordance with this Agreement prior to the Maturity Date of the
Loan Indebtedness, then the Company will also issue and deliver to the Lender a
new Warrant (the “Early Conversion Warrants”) at the rate of one Early
Conversion Warrant for each share of Common Stock issued in connection with the
conversion rights exercised.  Each Early Conversion Warrant shall entitle the
holder thereof to purchase one share of Common Stock for an exercise price of
$0.01 per share during an exercise period of seven (7) years from the date of
issuance.”


(b)   
The definition of “Conversion Price” in Section 3 of the Conversion Agreement is
hereby amended, effective as of the date of this Amendment, to replace “$1.00”
with “$0.25”.

 
 
 

--------------------------------------------------------------------------------

 

 
(c)   
.The definition of “Excluded Securities” in Section 7(e) of the Conversion
Agreement is hereby amended and restated as follows, effective as of the date of
this Amendment:

 
“Excluded Securities” shall mean securities (i) issued in any of the
transactions described in Sections 7(a) or 7(b) hereof, (ii) issued to
shareholders of any corporation which merges into, or enters into a business
combination with, the Company in proportion to their stock holdings or such
corporation immediately prior to such merger or other business combination, upon
such merger or other business combination, (iii) issued in a bona fide public
offering pursuant to a firm commitment underwriting, (iv) issued in connection
with an acquisition of a business or technology, including the financing
thereof, that is approved by the Company’s Board of Directors, (v) issued as
payment for services rendered, if such payment is approved by the Company’s
Board of Directors, (vi) issued pursuant to a transaction with a vendor of the
Borrower, including equipment lease providers, if such transaction is approved
by the Company’s Board of Directors, (vii) issued upon exercise of the Company’s
convertible securities that are outstanding as of the date hereof, which
securities are described on Schedule 1 annexed hereto, (viii) granted to the
Company’s officers, directors, consultants (in a manner consistent with past
practice) and employees as approved by the Company’s Board of Directors under a
plan or plans adopted by the Company’s Board of Directors, and (ix) issued in
connection with a private placement of up to $3,000,000 (three million dollars)
of the Company’s Common Stock approved by the Company’s Board of Directors that
is consummated prior to March 30, 2011.”



Section 1.9                      Acknowledgment of Amendment of Other
Documents.  On or about the date of this Sixth Amendment, Borrower is entering
into (a) that certain Amended and Restated Loan and Security Agreement with
respect to financing provided by certain lenders (the “2008 Bridge Loan
Lenders”), (b) that certain Amended and Restated Short-Term Loan and Security
Agreement with respect to financing provided by certain lenders (the “2009
Bridge Loan Lenders”) and (c) Amendment No. 1 to Tri-Party Intercreditor
Agreement between Lender, Borrowers, the 2008 Bridge Loan Lenders (and Glenhaven
Corporation, as the Agent for the 2008 Bridge Loan Lenders), and the 2009 Bridge
Loan Lenders.  By the terms of such Amendment No. 1, all parties will
acknowledge and consent to the other financing arrangements between the
Borrowers and the lenders that are a party thereto.


Section 1.10       Relationship to Original Loan Documents.  This Amendment is
an amendment of and supplement to (and not a novation of) the Loan Agreement and
the other Loan Documents and the schedules thereto, without any discharge,
release or satisfaction of the Obligations (or any guaranty or collateral
security therefor), all of which Obligations and security remain outstanding
under the Loan Documents, as amended.  Except as specifically modified by this
Sixth Amendment, the Loan Agreement and other Loan Documents are and continue to
be in full force and effect as in effect immediately prior to the date hereof.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.11                   Loan Documents.  This Sixth Amendment, Warrant
No. 7 and Warrant No. 8 are Loan Documents executed pursuant to the Loan
Agreement and, unless otherwise expressly indicated herein, is to be construed,
administered and applied in accordance with the provisions thereof.


Section 1.12                    Release of Lender.  In consideration of Lender’s
agreement to enter into this Sixth Amendment and make additional Advances to
Borrower hereunder, Borrower hereby releases and exculpates Lender, its
officers, directors, employees, agents, representatives and designees, from any
liability arising from any acts under the Loan Agreement or any other Loan
Document or in furtherance thereof, whether as attorney-in-fact or otherwise,
whether of omission or commission, and whether based upon any error of judgment
or mistake of law or fact, except for any breaches by Lender of the Loan
Documents or Lender’s gross negligence or willful misconduct as determined by a
final and non-appealable order from a court of competent jurisdiction.  In no
event will Lender have any liability to Borrower for lost profits or other
special or consequential damages.


Section 1.13                    Borrower’s Certifications and Payments. The
effectiveness of this Sixth Amendment shall be subject to Borrower’s
satisfaction of, and compliance with, all of the following conditions as of the
date of this Sixth Amendment, as determined by Lender:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by or on behalf of Borrower to Lender in the Original Agreement
or in other Loan Documents (as amended hereby) are true and correct in all
material respects as of the date of the Sixth Amendment (provided that any such
representation or warranty that is qualified as to materiality shall be true and
correct in all respects), except as disclosed in Schedule A to this amendment or
as disclosed in our public filings with the Securities and Exchange
Commission,  and Lender shall have received a certification from a Responsible
Officer with respect to the foregoing  in form and substance satisfactory to
Lender.


(b)           Performance, etc.  Borrower shall have duly and properly
performed, complied with and observed each of its covenants, agreements and
obligations contained in the Original Agreement and any of the Loan Documents to
which it is a party or by which it is bound (each as amended hereby), except as
disclosed in Schedule A to this amendment or as disclosed in our public filings
with the Securities and Exchange Commission, and Lender shall have received a
certification from a Responsible Officer with respect to the foregoing in form
and substance satisfactory to Lender.


(c)           No Default. No event shall have occurred and be continuing as of
the date hereof, and no condition shall exist on the date hereof, which
constitutes an Event of Default or which would, with notice or the lapse of
time, or both, constitute an Event of Default under the Original Agreement or
any of the Loan Documents, except as disclosed in Schedule A to this amendment,
and Lender shall have received a certification from a Responsible Officer with
respect to the foregoing in form and substance satisfactory to Lender.
 
 
 

--------------------------------------------------------------------------------

 


(d)           Corporate Authorizations.  Borrower shall have delivered to Lender
a certification from a Responsible Officer in form and substance satisfactory to
Lender, together with certified resolutions of directors authorizing the
transactions contemplated hereby and an incumbency certificate setting forth the
executive officers and directors of Borrower,  in each case in form satisfactory
to Lender.


(e)           Fees and Expenses of Lender’s Counsel.  Borrower shall have paid
the outstanding fees and expenses of Lender’s counsel incurred in connection
with the transactions contemplated hereby or otherwise under the Agreement.


(f)            Payment to Reduce Outstanding Advances.  Borrower shall have made
the required payments to permanently reduce outstanding Advances in accordance
with Section 1.3 of this Amendment.




Section 1.14                    Lender’s Review of Public
Announcements.  Borrower shall not make any public announcement or other public
disclosure regarding either the transactions contemplated by the Loan Agreement
or regarding Lender without affording Lender a reasonable time period within
which to review and provide comments to Borrower with respect to such proposed
announcement or disclosure, a draft of which shall be provided to Lender for its
review.
 
SECTION 2. MISCELLANEOUS


Section 2.1  Prior Agreements.  This Sixth Amendment shall completely and fully
supersede all other and prior agreements and correspondence (both written and
oral) by and among Borrower, Holdings and Lender concerning the subject matter
of this Sixth Amendment.


Section 2.2  Counterparts.  This Sixth Amendment may be executed in any number
of counterparts, with the same effect as if all the signatures on such
counterparts appeared on one document.  Each such counterpart shall be deemed to
be an original, but all such counterparts together shall constitute one and the
same instrument.


Section 2.3  Amendments.  This Sixth Amendment may not be amended, waived,
modified, supplemented or terminated in any manner whatsoever except by a
written instrument signed by Borrower and Lender.
 
 
 

--------------------------------------------------------------------------------

 


Section 2.4  Binding on Successors.  This Sixth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that Borrower may not assign any of its rights or
obligations under this Sixth Amendment or the other Loan Documents to any Person
without the prior written consent of Lender.


Section 2.5  Invalidity.  Any provision of this Sixth Amendment that may be
determined by a court of competent jurisdiction to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 2.6  Section or Paragraph Headings.  Section and paragraph headings used
herein are for convenience only and shall not be construed as part of this Sixth
Amendment.


Section 2.7  Governing Law.  This Sixth Amendment shall be construed in
accordance with, and shall be governed by, the laws of the State of New York,
including Section 5-1401 of the New York General Obligations Law.










[SIGNATURE  PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Sixth Amendment has been duly executed on September __,
2010, to be effective as of April 30, 2010.






INTERMETRO COMMUNICATIONS, INC.
(DELAWARE)


By:  _________________________________
Name:
Title:




INTERMETRO COMMUNICATIONS, INC.
(NEVADA)


By: ________________________________
Name:
Title:




ADVANCED TEL, INC.


By: __________________________________
Name:
Title:




MORIAH CAPITAL, L.P.


By:  Moriah Capital Management, L.P.,
General Partner


By:  Moriah Capital Management, GP, LLC,
General Partner


By: __________________________________
Name:
Title:







[SIGNATURE PAGE OF  SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT]

